Case 2:19-mj-01088-LPL Document 1 Filed 05/13/19 Page 1 of 1

4K

IN THE UNITED STATES DISTRICT COURT .
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA |
. k
v. Magistrate No. 19-1088M
JARED OGROSKY . .

MOTION FOR ARREST WARRANT
BASED UPON A' CRIMINAL COMPLAINT

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, _
United States Attorney for the Western Distict of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorney for said District, and, pursuant to Rule 4 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be
issued for the apprehension of defendant, Jared Ogrosky, upon the grounds that a Criminal
Complaint has been made under oath in the above-captioned criminal case, establishing probable
cause that the defendant possessed with intent to distribute a quantity of heroin, a Schedule I

controlled substance, and possessed a firearm during and in relation to a drug trafficking crime, in
violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C) and Title 18, United
States Codes, Section 924(c)(1)(A)(ji).

Recommended bond: Detention.

Respectfully submitted, :

   
   

SCOTT W-BRADY.

 

Assistant Reo a
PA ID No. 320

" eHECCA CO as a
